Citation Nr: 0638900	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disability.  

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from October 1956 to 
July 1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a neck disability, 
claimed as residuals of a neck injury.  The RO also denied 
service connection for headaches.

In his substantive appeal to the Board, the veteran requested 
a hearing at the RO before a traveling member of the Board.  
This is called a travel board hearing.  The claimant failed 
to report for a travel board hearing that was scheduled for 
May 16, 2006.  He did not request a postponement and has 
provided no explanation for his failure to attend the 
hearing.  Accordingly, the claimant's request for a hearing 
is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) 
(2006).


The issue of the sufficiency of evidence to reopen a claim of 
service connection for a neck disability is addressed in the 
decision that follows.  By contrast, the issue of service 
connection for headaches is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in September 1999, the Board denied 
the veteran's claim of entitlement to service connection for 
a neck disability.  

2.  Evidence received since that decision is either 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1999 decision of the Board denying service 
connection for a neck disability is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in June 2002 and April 2003, satisfied the duty 
to notify provisions.  For reasons explained in the decision 
that follows, the Board determines that the appellant has not 
provided new and material evidence to reopen a claim of 
service connection for a neck disability.  Accordingly, VA is 
not required to schedule a disability compensation 
examination.  See 38 U.S.C.A. § 5103A(2)(f).  At the same 
time, the Board is satisfied that there is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

To the extent that VA has failed to fulfill any duty to 
notify or assist the claimant, the Board finds that error to 
be harmless.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  

In this case, the veteran submitted his petition to reopen 
his claim of service connection for a neck disability after 
August 29, 2001.  According to the definition effective as of 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the 
evidence to be considered is that added to the record since 
the last final denial on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

Analysis

The Board denied service connection for a neck disability in 
September 1999.  That decision is the last final denial of 
the claim on any basis.  The Board determined that a 
disability of the neck, to include arthritis, was first 
manifested many years after the veteran's separation from 
active service and was unrelated to service.  

The evidence considered in connection with the Board's 
September 1999 decision included the following:  service 
medical records; reports of VA general medical, psychiatric 
and neurology examinations, performed in November 1966; a VA 
administrative decision issued in April 1967; a report from 
Mercy Hospital, dated from February to March 1961, and 
received in June 1969; a report from an emergency room, dated 
in November 1965, and received in June 1969; reports of VA 
general medical and psychiatric examinations, performed in 
January 1970; the veteran's initial claim of service 
connection for a neck disability, received in April 1982; VA 
outpatient reports, dated in April 1982; a report of 
treatment in June 1976 at John Muir Hospital, received in May 
1982; a report of treatment at Bill Chiropractic Clinic, 
dated in March and April 1981, and received in May 1982; a 
statement from the veteran, dated in March 1986; a statement 
from the veteran, dated in March 1993, seeking to reopen a 
claim of service connection for a neck disability; a 
statement, dated in April 1993, from Lawrence Metz, M.D.; a 
transcript of a hearing held at the RO, in July 1993, before 
a Member of Board, now called a Veterans Law Judge; an April 
1982 VA outpatient notation and an April 1982 report of a VA 
neurology examination, received in November 1997; an April 
1992 statement from C.D. Moran, D.C., received in December 
1997; a discharge summary from Bayside Medical Center, dated 
from April to May 1992, and received in December 1997; a 
statement, dated in January 1998, from Dr. Morean; records 
from a VA medical facility, dated from June 1997 to June 
1998; and a report of a VA orthopedic and neurology 
examination, performed in February 1998.

The evidence added to the record since the Board's September 
1999 decision includes the following:  the veteran's March 
2002 application to reopen a claim of service connection for 
a neck disability, as well as subsequently received 
statements in support of that application; and a report of a 
VA maxillofacial consultation, performed in August 2002.  

The report of the August 2002 VA maxillofacial examination is 
new.  It describes the current status of the veteran's 
service-connected injury of the 7th cranial nerve and 
residuals of a fracture of the zygoma.  However, the report 
is not material, as it does not contain medical opinion 
addressing whether a neck disability is attributable to any 
event or occurrence of military service.

The veteran's statement seeking to reopen the claim of 
service connection for a neck disability reiterates his 
assertion that he must certainly have injured his neck when 
he fell from a motor scooter during service, since he 
suffered head trauma in the fall and the impact occurred when 
he was going at about 45 miles per hour.  However, the 
veteran's assertion is not new evidence, but merely 
cumulative of evidence previously considered by the Board in 
its September 1999 decision.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992) (evidence is not new when veteran merely 
reiterates arguments previously made).  

Moreover, the veteran's assertion linking a chronic neck 
disability to military service amounts to an opinion about a 
matter of medical causation.  There is no indication from the 
record that he has medical training or expertise.  As a lay 
person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  And lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim for compensation benefits.  Moray v. Brown, 5 Vet. App. 
211 (1993).  

Additionally, in his statements in support of his application 
to reopen his claim of service connection for a neck 
disability, the veteran emphasized the significance of the 
report from Dr. Metz that relates the veteran's neck 
disability to injuries sustained in the motor scooter 
accident in service.  The physician's report was previously 
considered by the Board in its September 1999 decision.  In 
that decision, the Board provided reasons and bases for its 
determination that the report from Dr. Metz was entitled to 
less probative value than the report of a February 1998 VA 
orthopedic/neurology examiner who found the veteran's neck 
disability was not attributable to the inservice motor 
scooter accident.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a neck 
disability, and the appeal is denied.  


REMAND

The veteran contends, in essence, that he has headaches as a 
result of head trauma sustained in a motor scooter accident 
he was involved in during military service.  He emphasizes 
that his headaches are certainly attributable to service, as 
he was going about 45 miles per hour, and not wearing a 
helmet, when he sustained head trauma.  Alternatively, he 
effectively contends that headaches developed secondary to 
his service-connected zygomatic fracture residuals.  

Service medical records show that the veteran was injured in 
September 1959 when he fell from his motor scooter.  Although 
some accounts in the record identify the vehicle as a 
motorcycle, the clinical cover sheet, prepared at the time of 
treatment for injuries, relates the veteran's history of 
having lost control of a motor scooter.  The Board shall 
identify the vehicle as a motor scooter.  

The veteran was admitted to hospitalization in September 1959 
for observation and treatment of head injures following his 
fall from a motor scooter.  He stated that he was rendered 
unconscious by the fall, but when first seen, he was 
conscious and cooperative.  On physical examination, there 
was pain on pressure over the temporo-zygomatic junction.  A 
skull x-ray disclosed a fracture of the left zygomatic arch, 
extending into the floor of the left orbit, with some 
depression of the floor, approximately 3 mm.  In the axial 
view, a second fracture line was noted in the zygo-maxillary 
arch, implying a third fracture in the temporo-zygomatic 
junction.  The diagnoses at discharge from the hospital 
included simple, depressed fracture of the skull involving 
the zygoma.  Besides the fracture of the zygoma, the motor 
scooter accident also resulted in abrasions and contusions of 
the left side of the face, as well as avulsions of the muco-
bucal fold about the left mandible.  

An examination was performed in June 1960 for service 
separation.  No defects of the veteran's head were noted.  He 
was evaluated as neurologically normal.

A VA neurology examination was performed in November 1966.  
The veteran referred to the motor scooter accident during 
service when he sustained skull injuries.  He stated that, at 
the time of the accident, he had no complaint except left 
mid-facial numbness  On clinical inspection, cranial nerves 
were intact, except that the veteran had some difficulty with 
lifting his eyebrows and wrinkling the forehead.  He also 
indicated an area of loss of sensation, extending from the 
nose on the left outward to the side of the face; and from 
directly underneath the left eye downward along the upper lip 
border, thus encompassing an area of about 4 square inches in 
which there was reduction in sensation.  The diagnosis was 
post-operative residuals of fracture of the left zygoma, 
resulting in facial injuries and in an area of numbness as 
indicated.  

Based on the evidence cited above, service connection was 
granted for the following disability:  Injury, 7th cranial 
nerve, residuals, fracture, skull, zygoma.  

On VA examination in January 1970, the veteran gave a history 
of having experienced severe headaches since the motor 
scooter injury that occurred in service.  He indicated that 
headaches extended from the occiput, over the head to the 
area of the eye.  A skull x-ray was interpreted as showing a 
well-healed fracture of the left zygoma, and otherwise 
satisfactory skull and facial bones.  

The veteran was afforded a VA neurology consultation in April 
1982.  He reported left arm paresthesias going back more than 
20 years.  He also mentioned having headaches for which the 
clinician found no evident source.  The assessment was 
possible cervical root compression.  

The veteran provided a statement in February 1996 in support 
of his claim of service connection for headaches.  He 
maintained that he had experienced migraine-type headaches 
ever since the motor scooter accident in service.  He 
asserted that headaches had become increasingly more severe 
over the years; that the frequency of his headaches decreased 
temporarily after surgery was performed to remove two spinal 
discs, at C-4 and C-5; and that headaches, nevertheless, had 
persisted postoperatively.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

On the current record, there is medical evidence of the 
presence during service of head trauma resulting in a skull 
fracture.  There is also medical evidence of suggesting 
current disability manifested as headaches.  The veteran's 
statements provide lay evidence of recurrent headaches that 
have persisted since the inservice head trauma.  At the same 
time, the record does not contain medical evidence addressing 
the etiology of any headache disorder that may now be 
present.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Schedule a VA neurology examination to 
obtain a medical opinion responding to the 
following questions:

Does the veteran now have a headache 
disorder?  If it is found that the veteran 
has a headache disorder, then answer the 
following inquiry:  Is it at least as 
likely as not that his headache disorder 
had its onset in service or is otherwise 
attributable to service?  This question 
should be answered with particular 
reference to the inservice episode of 
skull fracture.  Alternatively, the 
examiner should answer the following 
question:  Is it at least as likely as not 
that any identified headache disorder was 
caused or aggravated by service-connected 
zygomatic fracture residuals, including 
injury to the 7th cranial nerve?  Please 
note the italicized legal standard of 
proof in formulating a response.

To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim.

2.  Ensure the medical opinion responds to 
the questions posed.  If not, take 
corrective action.

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


